DETAILED ACTION
Status of Claims
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 2, 2020 has been entered. 
This action is a Non-Final action on the merits in response to the communication filed on 09/02/2020.
Claims 1, 10, 19 and 20 have been amended. Claims 9 and 18 have been cancelled. Claims 1 – 20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered.

Response to Amendment
Applicant’s remarks have been considered.
Applicant’s arguments are mute in view of new grounds of rejection as 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 11, 15-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Estill (US 2010/0169144) in view of Badiee et al. (US 2014/0207950) further in view of Koerner et al. (US 2016/010279).


Claim 1:
Estill discloses:
A computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (see at least Claim 16, a CRM having a program stored, the program executable by a processor; see also Figure 1B and ¶0035-¶0041)
establish, via the communication interface, a first connection to a first supervisory user computing device; (see at least ¶0007, using a server a business goal may be defined/designated by a supervisor, administrator or manager indicating a connection to a computing device; see also Figure 1A and associated text)
while the first connection is established, receive, via the communication interface, from the first supervisory user computing device, information indicating an objective associated with a subordinate user;  
identify, based on the objective, a task template including a plurality of tasks associated with the objective (see at least ¶0020, a business goal may encompass one or more tasks and a threshold for each task (e.g. template))
modify one or more tasks of the task template based on crowd-sourced task performance data;
while the first connection is established, transmit, via the communication interface, to the first supervisory user computing device, [the task template including the modified one or more tasks], wherein each task is associated with an event to cause a change to user data associated with the subordinate user;   (see at least ¶0007, using a server a business goal may be defined/designated by a supervisor, administrator or manager; see also ¶0042, previously defined business goals; see also ¶0045, example of a business goal; see also ¶0020, a business goal may encompass one or more tasks)
receive, via the communication interface, task completion progress information, the task completion progress information including image data; (see at least ¶0029 and ¶0031, receive business goal progress data; see also ¶0026, detecting event data associated with business goal) 
identify, based on the task completion progress information, a first task of the modified one or more tasks indicated by the task completion progress information including the image data; (see at least ¶0020, when the performance of a task satisfies a corresponding threshold the participant has achieved the business goal; see also ¶0023-¶0025, detecting an event associated with a business task; 
determine, based on a comparison of the information defining the first task with the analyzed image data, that the task completion progress information indicates completion of the first task; (see at least ¶0020, when the performance of a task satisfies a corresponding threshold the participant has achieved the business goal; see also ¶0006, the user task data can be compared to a threshold associated with the business goal; see also ¶0080)
in response to determining that the task completion progress information indicates completion of the first task, generate a command directing an event validation computing platform to execute an event associated with the first task; (see at least ¶0079-¶0081, when a task is determined to be completed the task identifier associated with a gaming reward identifier is determined and the reward record for the participant is updated to reflect the reward)
and transmit, via the communication interface, to the event validation computing platform, the command directing the event validation computing platform to execute the event, wherein transmitting the command directing the event validation computing platform to execute the event causes the event validation computing platform to execute one or more actions to cause a change to user data associated with the subordinate user. (see at least ¶0079-¶0081, when a task is determined to be completed the task identifier associated with a gaming reward identifier is determined and the reward record for the participant is 
While Estill discloses the above limitations, Estill does not explicitly disclose the following limitations; however, Badiee does disclose:
receive, via the communication interface, task completion progress information, the task completion progress information including image data;  (see at least ¶0032, agreement monitor may accept at least one image or video to confirm that compliance from the agreement performer)
identify, based on the task completion progress information, a first task of [the modified] one or more tasks indicated by the task completion progress information including the image data; (see at least ¶0020, when the performance of a task satisfies a corresponding threshold the participant has achieved the business goal; see also ¶0023-¶0025, detecting an event associated with a business task; see also ¶0031, reporting data on business goals including remaining task required to achieve the goal; see also ¶0032, image data)
execute image recognition processes to analyze the image data; (see at least ¶0057, facial recognition; see also ¶0107)
determine, based on a comparison of the information defining the first task with the analyzed image data, that the task completion progress information indicates completion of the first task; (see at least ¶0032, agreement monitor may accept at least one image or video to confirm that compliance from the agreement performer)

While Estill and Badiee disclose the above limitations, neither explicitly disclose the following limitations; however, Koerner does disclose:
modify one or more tasks of the task template based on crowd-sourced task performance data; (see at least ¶0015, the role of a user has set tasks associated with the role, using crowd-sourced data of how others completed the tasks the system optimizes user tasks; see also ¶0017; see also ¶0025)
[while the first connection is established, transmit, via the communication interface, to the first supervisory user computing device,] the task template including the modified one or more tasks, … (see at least ¶0015, the role of a user has set tasks associated with the role, using crowd-sourced data of how others completed the tasks the system optimizes user tasks; see also ¶0017; see also ¶0025)
[identify, based on the task completion progress information, a first task of ] the modified one or more tasks [indicated by the task completion progress information including the image data]; (see at least ¶0015, the role of a user has set tasks associated with the role, using crowd-sourced data of how others 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the goal performance of Estill and the confirming completion of a task using an image of Badiee with the use of crowd-sourced data to optimize tasks of Koerner to assist with planning work and personal tasks based on self-optimizing role-based crowd-sourced information resulting in better planning for completion of tasks (see ¶0014).
	
Claim 6:
Estill, Badiee and Koerner disclose claim 1. Estill further discloses:  
establish, via the communication interface, a second connection to a second supervisory user computing device, wherein the task completion progress information is received, while the second connection is established, from the second supervisory user computing device, wherein the task completion progress information further comprises a command from the second supervisory user computing device directing the computing platform that the first task is complete. (see at least ¶0020, when the performance of a task satisfies a corresponding threshold the participant has achieved the business goal; see also ¶0006, the user task data can be compared to a threshold associated with the business goal; see also ¶0080)

Claim 7:
Estill, Badiee and Koerner disclose claim 1. Estill further discloses:
transmit, via the communication interface, to the subordinate user computing device, a notification of the completion of the task, wherein transmitting the notification to subordinate user computing device causes the subordinate user computing device to display the notification of the completion of the task. (see at least ¶0031-¶0033, reporting status to a participant)

Claim 8:
Estill, Badiee and Koerner disclose claim 1. Estill further discloses:
transmit, via the communication interface, to the first supervisory user computing device, a notification of the completion of the task, wherein transmitting the notification to the first supervisory user computing device causes the first supervisory user computing device to display the notification of the completion of the task. (see at least ¶0031-¶0033, reports of participant’s current status can be provided via email, sms, or on web page)
Claims 11 and 15-17 for a method and Claim 20 for a non-transitory CRM substantially recite the subject matter of Claims 1 and 6-8 and are rejected based on the same rationale.


Claims 2-5, 12, 13 and 14 rejected under 35 U.S.C. 103(a) as being unpatentable over Estill (US 2010/0169144) in view of Badiee et al. (US 2014/0207950) further in view of Koerner et al. (US 2016/010279) further in view of Dyer et al. (US 2017/0301039).
Claim 2:
While Estill, Badiee and Koerner disclose claim 1 and further discloses The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: (see at least Claim 16) and and wherein determining that the task completion progress information indicates completion of the first task comprises comparing the information… (see at least ¶0020, when the performance of a task satisfies a corresponding threshold the participant has achieved the business goal; see also ¶0006, the user task data can be compared to a threshold associated with the business goal), neither explicitly disclose the following limitations; however, Dyer does disclose:
establish, via the communication interface, a second connection to a subordinate user computing device associated with the subordinate user, wherein the subordinate user computing device associated with the subordinate user comprises one or more sensors, (see at least ¶0006, a communication badge device including a sensor and used for receiving and sending data including activity data, progress and location data; see also ¶0091)
wherein the task completion progress information is received, while the second connection is established, from the subordinate user computing device, wherein the task completion progress information further comprises information derived from at least one of the one or more sensors of the subordinate user computing device associated with the subordinate user, (see at least ¶0088-¶0091, data is 
and wherein determining that the task completion progress information indicates completion of the first task further comprises comparing the information derived from at least one of the one or more sensors of the subordinate user computing device associated with the subordinate user of the task completion progress information with a corresponding piece of information defining the first task. (see at least ¶0107-¶0108, completing a mission may include assisting 5 customers during a work shift and by successfully assisting 5 customers the user earns pts, thus indicating that data is analyzed to determine if the task is completed)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the managing of business goals incentives of Estill, the confirming completion of a task using an image of Badiee and the use of crowd-sourced data to optimize tasks of Koerner with the activity based monitoring including a worker wearing a communication badge of Dyer in order to track worker activity, facilitate communications between workers and incentivize completed activities (see ¶0002).
	
Claim 3:
While Estill,  Badiee, Koerner  and Dyer disclose claim 2, Ellis does not explicitly disclose the following limitation; however, Dyer does disclose:
wherein the subordinate user computing device is a wearable computing device, the one or more sensors includes a location sensor, the task completion progress information includes location information derived from the location sensor of the wearable computing device, the information defining the first task comprises location information, and the corresponding piece of information defining the first task is the location information. (see at least ¶0088-¶0091, data is collected by the communication badge device including activity data, location, motion, movement, etc.; see also ¶0006; see also ¶0090 and ¶0153)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the managing of business goals incentives of Estill, the confirming completion of a task using an image of Badiee and the use of crowd-sourced data to optimize tasks of Koerner with the activity based monitoring including a worker wearing a communication badge of Dyer in order to track worker activity, facilitate communications between workers and incentivize completed activities (see ¶0002).

Claim 4:
While Estill,  Badiee and Koerner disclose claim 1 and further discloses event data is detected and stored  within a memory of a computing device, a business system or a mobile device (see ¶0066), neither explicitly disclose the following limitation; however, Dyer does disclose:
wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
establish, via the communication interface, a second connection to a subordinate user data source associated with the subordinate user, wherein the task completion progress information is received, while the second connection is established, from the subordinate user data source. (see at least ¶0094, the employee data may be a database configured to include activity data, location data, mission data, etc.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the managing of business goals incentives of Estill, the confirming completion of a task using an image of Badiee and the use of crowd-sourced data to optimize tasks of Koerner with the activity based monitoring including a worker wearing a communication badge of Dyer in order to track worker activity, facilitate communications between workers and incentivize completed activities (see ¶0002).

Claim 5:
While Estill, Badiee and Koerner disclose claim 1 and further discloses wherein determining that the task completion progress information indicates completion of the first task comprises comparing the information… (see at least ¶0020, when the performance of a task satisfies a corresponding threshold the participant has achieved the business goal; see also ¶0006, the user task data can be compared to a threshold associated with the business goal), neither explicitly disclose the following limitations; however, Dyer does disclose:
establish, via the communication interface, a second plurality of connections to a plurality of social media service computing platforms, wherein the task completion progress information is received, while the second plurality of connections is established, from at least one of the plurality of social media service computing platforms, wherein the task completion progress information further comprises social media activity feed data, and wherein determining that the task completion progress information indicates completion of the first task comprises comparing social media activity feed data with a corresponding piece of information defining the first task. (see at least ¶0078, the system may host a social networking interface where employees can communicate with each other, review progress towards achievements and include activities performed during shifts may be tracked; see also ¶0107)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the managing of business goals incentives of Estill, the confirming completion of a task using an image of Badiee and the use of crowd-sourced data to optimize tasks of Koerner with the activity based monitoring including a social media network of Dyer in order to track worker activity, facilitate communications between workers and incentivize completed activities (see ¶0002).
Claims 12, 13 and 14 for a method substantially recites the subject matter of Claims 2, 3 and 5 for a computing platform and are rejected based on the same rationale.

Claims  10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Estill (US 2010/0169144) further in view of Koerner et al. (US 2016/010279)further in view of Kass et al. (US 2019/0102716).

Claim 10:
While Kass discloses claim 9, neither Estill, Badiee nor Koerner explicitly disclose the following limitation; however, Kass does disclose:
reprogram functionality of the computing platform, using a machine learning engine, to alter the task template prior to transmitting information indicating the task template to the first supervisory user computing device. (see at least ¶0030, the machine learning engine considers the received pmp data, performance statistics and other data from the project performance database to propose updated project templates and resource assignment)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the managing of business goals incentives of Estill, the confirming completion of a task using an image of Badiee and the use of crowd-sourced data to optimize tasks of Koerner with the proposed updates to project templates using machine learning data of Kass to assist with making recommendations to project templates based on performance data.

	Claims 18 and 19 for a method substantially recites the subject matter of Claims 9 and 10 a computing platform and are rejected based on the same rationale.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building

Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683